TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 31, 2013



                                       NO. 03-13-00111-CV


                                    Lynda S. David, Appellant

                                                  v.

                              Williamson County, Texas, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
              AFFIRMED -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the Order signed by the trial court on November 13, 2012. Having

reviewed the record and the parties’ arguments, the Court holds that there is no reversible error

in the trial court’s Order. Therefore, the Court affirms the trial court’s Order. The appellant

shall pay all costs relating to this appeal, both in this Court and the court below.